Citation Nr: 1341790	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for hepatitis B.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Winston-Salem, North Carolina.  In July 2002 the St. Petersburg, Florida RO granted service connection for hepatitis B and assigned a noncompensable evaluation.  In September 2010 the Winston-Salem, North Carolina RO issued a rating decision denying service connection for hepatitis C and PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested that his February 2004 Board hearing be rescheduled so that he could gather additional evidence.  This hearing was never rescheduled.  The Veteran's representative also requested that the July 2013 Board hearing be rescheduled so that they could contact the Veteran to inform him of the hearing.  On remand, the RO should reschedule the Veteran for a Board hearing on the issues listed above.

Accordingly, the case is REMANDED for the following action:

Determine if the Veteran still desires a hearing and if so, schedule him for a hearing before a Veterans Law Judge at the RO, and notify him and his representative of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



